Unaudited Pro Forma Consolidated Financial Information Introduction The following tables present unaudited pro forma condensed consolidated financial information of Emeritus Corporation as of and for the six months ended June 30, 2007, and the year ended December 31, 2006. The following unaudited pro forma condensed consolidated financial statements are adjusted, as described below, to give pro forma effect to the following transactions, collectively the pro forma adjustments: 1. The merger with Summerville Senior Living, Inc. (“Summerville”) completed on September 1, 2007, referred to as the “Summerville Acquisition.” 2. The issuance of 11,300,800 shares of common stock in a public offering completed in July and August 2007, referred to as the “Public Offering.” 3. Summerville’s acquisition of 36 communities with 3,449 units consisting of (a) the acquisition of the leasehold interests of Summerville Investors, LLC, which controlled 17 communities with 1,991 units that Summerville had previously managed, and (b) the acquisition of leasehold interests for an additional 19 communities with 1,458 units at various dates during 2006 and the first quarter of 2007.All of these transactions are collectively referred to as the “Summerville Transactions.” 4. Emeritus transactions consisting of (a) the acquisition of the 101-unit Arbor Place community in July 2006 formerly managed by Emeritus; (b) the acquisition of the 24 Fretus communities in February 2007 formerly operated by Emeritus under long-term leases; (c) the acquisition of the 12 HRT communities in March 2007 formerly operated by Emeritus under long-term leases; (d) the acquisition of the 7 HCPI communities in March 2007 formerly operated by Emeritus under long-term leases; (e) the accelerated conversion of $16.12 million of 6.25% Convertible Subordinated Debentures into 732,725 shares of common stock in March 2007; and (f) the December 2006 investment in a joint venture with Blackstone Real Estate Advisors and the related management contracts for 24 communities.All of these transactions are collectively referred to as the “Emeritus Transactions.” 5. Emeritus transactions consisting of (a) the acquisition of the 41 HCPI communities in August 2007, of which 33 were formerly operated by Emeritus and 8 were formerly operated by Summerville under long-term leases; (b)the acquisition of 3 HC REIT communities in August 2007 formerly operated by Emeritus under long-term leases; (c) the acquisition of 9 Wegman communities in August 2007 formerly operated by Emeritus under long-term leases.All of these transactions are collectively referred to as the “Emeritus Q3 2007 Transactions.” The unaudited pro forma condensed consolidated balance sheet as of June 30, 2007, gives effect to the Summerville Acquisition using the purchase method of accounting, the Public Offering, and the Emeritus Q3 2007 Transactions as if they had occurred on June 30, 2007.The unaudited pro forma condensed consolidated statements of operations for six months ended June 30, 2007, and the year ended December 31, 2006, give effect to the Summerville Acquisition, the Public Offering, the Summerville Transactions, the Emeritus Transactions and the Emeritus Q3 2007 Transactions, as if they had occurred at the beginning of the respective periods. The unaudited pro forma merger transaction adjustments and the resulting impact on the unaudited pro forma condensed consolidated financial statements were prepared based on available information and certain assumptions and estimates described in the notes to the unaudited pro forma condensed consolidated financial information.The estimated acquisition costs related to Summerville have been allocated to the assets acquired and liabilities assumed based on management's preliminary estimate of their respective fair values as of September 1, 2007, the date of acquisition.Any differences between the fair value of the consideration paid and the fair value of the assets acquired and liabilities assumed is recorded as goodwill.The amounts allocated to the acquired assets and assumed liabilities in the unaudited pro forma condensed consolidated balance sheet are based on these preliminary estimates.Accordingly, the pro forma purchase price allocation is preliminary and is subject to revision based on a final determination of fair value.The preliminary allocation has been made solely for the purpose of providing unaudited pro forma condensed consolidated financial information. The unaudited pro forma condensed consolidated financial statements do not purport to represent what our financial position or results of operations would have been had the Summerville Acquisition, the Public 1 Offering, the Summerville Transactions, the Emeritus Transactions, and the Emeritus Q3 2007 Transactions occurred on the date indicated, or to project our financial position or results of operations for any future period.Furthermore, the unaudited pro forma condensed consolidated financial statements do not reflect changes which may occur as a result of activities after the Summerville Acquisition closes.The unaudited pro forma condensed consolidated financial statements should be read in conjunction with Summerville’s consolidated financial statements and related notesas of December 31, 2006, and for each of the years in the three year period ended December 31, 2006, filed as exhibits to our current report on Form 8-K on June 12, 2007, and our consolidated financial statements filed with the SEC in our annual report on Form 10-K for the year ended December 31, 2006, and our quarterly report on Form 10Q for the six months ended June 30, 2007. The remainder of this page was intentionally left blank 2 Unaudited Pro Forma Condensed Consolidated Balance Sheet As of June 30, 2007 (In thousands) Summerville Emeritus Emeritus and Acquisition Merger Q3 2007 Public Summerville Emeritus As Reported Transaction Acquisitions Offering Pro Forma As Reported (Reclassified) Adjustments Adjustments Adjustments Consolidated (Condensed) Note 7 Note 6 Note 5 Note 3 (Condensed) ASSETS Current Assets: Cash and cash equivalents $ 26,524 $ 8,081 $ - $ (233,597 ) $ 266,282 $ 67,290 Accounts receivable, net 5,099 1,291 - - - 6,390 Prepaid expenses and other current assets 32,188 8,850 - 715 - 41,753 Total current assets 63,811 18,222 - (232,882 ) 266,282 115,433 Property and equipment, net 835,450 340,236 (252,704 ) 510,412 - 1,433,394 Lease and contract intangibles, net 22,370 19,691 44,160 (2,518 ) - 83,703 Goodwill - 14,770 55,490 - - 70,260 Other intangibles - - 151,495 911 - 152,406 Other assets 28,833 23,859 (7,069 ) 4,130 - 49,753 Total Assets $ 950,464 $ 416,778 $ (8,628 ) $ 280,053 $ 266,282 $ 1,904,949 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Trade accounts payable $ 3,869 $ 5,539 $ - $ - $ - $ 9,408 Current portion of long-term debt 57,922 5,235 (2,369 ) (13,479 ) 47,309 Accrued employee compensation and benefits 22,366 10,484 - - 32,850 Other accrued expenses and liabilities 41,451 18,541 3,658 - 63,650 Total current liabilities 125,608 39,799 1,289 - (13,479 ) 153,217 Long-term debt, net 333,568 21,891 - 390,180 (48,621 ) 697,018 Financing and lease obligations, net 556,097 356,032 (301,025 ) (105,747 ) - 505,357 Convertible debentures 10,455 - - - 10,455 Long-term debt and interest payable to Apollo - 149,070 (149,070 ) - - Other long-term liabilities 36,220 12,614 4,201 (4,380 ) (206 ) 48,449 Total Liabilities 1,061,948 579,406 (444,605 ) 280,053 (62,306 ) 1,414,496 Stockholders' equity (deficit): Common stock 2 - 1 1 4 Convertible preferred stock - 28 (28 ) - - Additional paid-in capital 106,852 83,419 189,929 328,587 708,787 Accumulated earnings (deficit) (218,338 ) (246,075 ) 246,075 - (218,338 ) Total Stockholders' Equity (Deficit) (111,484 ) (162,628 ) 435,977 - 328,588 490,453 Total Liabilities and Stockholders' Equity (Deficit) $ 950,464 $ 416,778 $ (8,628 ) $ 280,053 $ 266,282 $ 1,904,949 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Information 3 Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Year Ended December 31, 2006 (In thousands) Summerville Emeritus and Emeritus Acquisition Summerville Merger Public Summerville Emeritus Pro Forma As Reported Pro Forma Transaction Offering Pro Forma As Reported Transactions (Reclassified) Transactions Adjustments Adjustments Consolidated (Condensed) Note 5 Note 7 Note 4 Note 6 Note 3 (Condensed) REVENUES: Community revenues $ 419,978 $ 1,453 $ 220,859 $ 52,151 $ - $ - $ 694,441 Management fees 1,887 2,540 899 (899 ) - - 4,427 Total revenues 421,865 3,993 221,758 51,252 - - 698,868 OPERATING EXPENSES: Community operations 272,812 938 144,140 37,271 96 - 455,257 Texas lawsuit settlement (12,207 ) - (12,207 ) General and administrative 38,078 450 22,745 - - - 61,273 Depreciation and amortization 50,478 19,267 9,833 - 36,511 - 116,089 Facility lease expense 44,545 (31,132 ) 37,135 13,793 35,002 - 99,343 Total operating expenses 393,706 (10,477 ) 213,853 51,064 71,609 - 719,755 Operating income (loss) from continuing operations 28,159 14,470 7,905 188 (71,609 ) - (20,887 ) OTHER INCOME (EXPENSE): Interest income 2,893 - 487 - - - 3,380 Interest expense, debt and other (7,995 ) (46,171 ) (18,714 ) - 17,513 5,426 (49,941 ) Interest expense, capital leases (41,257 ) 14,227 (21,400 ) - 18,578 - (29,852 ) Other, net 588 (2,474 ) 907 - - - (979 ) Total other income (expense) (45,771 ) (34,418 ) (38,720 ) - 36,091 5,426 (77,392 ) Income (loss) from continuing operations before taxes (17,612 ) (19,948 ) (30,815 ) 188 (35,518 ) 5,426 (98,279 ) Income tax (expense) benefit 3,044 - (661 ) - - - 2,383 Income (loss) from continuing operations $ (14,568 ) $ (19,948 ) $ (31,476 ) $ 188 $ (35,518 ) $ 5,426 $ (95,896 ) Basic and diluted earnings per share $ (0.82 ) $ (2.51 ) Basic and diluted weighted common shares outstanding 17,774 733 8,393 11,301 38,201 4See Notes to Unaudited Pro Forma Condensed Consolidated Financial Information Unaudited Pro Forma Consolidated Statement of Operations For the Six Months Ended June 30, 2007 (In thousands) Summerville Emeritus and Emeritus Acquisition Summerville Merger Public Summerville Emeritus Pro Forma As Reported Pro Forma Transaction Offering Pro Forma As Reported Transactions (Reclassified) Transactions Adjustments Adjustments Consolidated (Condensed) Note 5 Note 7 Note 4 Note 6 Note 3 (Condensed) REVENUES: Community revenues $ 219,345 $ - $ 139,808 $ 1,689 $ - $ - $ 360,842 Management fees 1,807 - 1,807 Total revenues 221,152 - 139,808 1,689 - - 362,649 OPERATING EXPENSES: Community operations 140,011 - 90,889 1,094 48 - 232,042 General and administrative 21,336 - 9,163 - - - 30,499 Depreciation and amortization 29,195 5,969 6,543 - 16,629 - 58,336 Facility lease expense 17,852 (11,048 ) 21,368 224 21,021 - 49,417 Total operating expenses 208,394 (5,079 ) 127,963 1,318 37,698 - 370,294 Operating income (loss) from continuing operations 12,758 5,079 11,845 371 (37,698 ) - (7,645 ) OTHER INCOME (EXPENSE): Interest income 1,192 - 376 - - - 1,568 Interest expense, debt and other (10,911 ) (17,018 ) (10,912 ) - 9,619 2,698 (26,524 ) Interest expense, capital leases (19,649 ) 6,653 (13,965 ) - 12,551 - (14,410 ) Other, net 6,606 1,242 723 - - - 8,571 Total other income (expense) (22,762 ) (9,123 ) (23,778 ) - 22,170 2,698 (30,795 ) Income (loss) from continuing operations before taxes (10,004 ) (4,044 ) (11,933 ) 371 (15,528 ) 2,698 (38,440 ) Income tax (expense) benefit (1,320 ) - (11 ) - - - (1,331 ) Income (loss) from continuing operations $ (11,324 ) $ (4,044 ) $ (11,944 ) $ 371 $ (15,528 ) $ 2,698 $ (39,771 ) Basic and diluted earnings per share $ (0.61 ) $ (1.02 ) Basic and diluted weighted common shares outstanding 18,674 537 8,393 11,301 38,905 See Notes to Unaudited Pro Forma Condensed Consolidated Financial Information 5 NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Pro Forma Presentation On March 29, 2007, Emeritus Corporation (the “Company”) announced that it entered into a definitive agreement whereby the Company will acquire all of the outstanding stock of Summerville Senior Living, Inc. (“Summerville”).The transaction was completed effective September 1, 2007.The Company issued 8,392,656 shares of the Company’s unregistered common stock in the transaction, a portion of which was issued in satisfaction of certain indebtedness to Summerville’s controlling shareholders, a portion to satisfy certain obligations under incentive compensation arrangements to senior management of Summerville who will be joining the Company as a result of the merger, and the balance to the shareholders of Summerville (the “Summerville Acquisition”).After the merger, the former Summerville shareholders will hold approximately 20.2% of the Company’s common stock on a fully diluted basis. 2. Preliminary Summerville Purchase Price The estimated purchase price of the Summerville Acquisition as of September 1, 2007, the date of the closing, is as follows (in thousands).The 8,392,656 shares of common stock issued in the transaction is valued at an estimated price of $32.57 per share based on the average trading price over a five-day period, including two days before and two days after the public announcement of the merger on March 29, 2007. Common stock $ 273,349 Cash, including transaction costs 4,471 Total $ 277,820 Under the purchase method of accounting, the total estimated purchase price as shown in the table above will be allocated to Summerville’s net tangible and intangible assets based on their estimated fair values as of the closing date of the proposed transaction.Any excess of the purchase price over the estimated fair value of the net tangible and intangible assets is recorded as goodwill. Based upon the estimated purchase price and assumptions regarding valuation of acquired assets and assumed liabilities, the preliminary purchase price allocation, is as follows (in thousands): Net working capital deficit $ (16,342 ) Property and equipment 17,058 Assets under capital leases 70,474 Total property and equipment 87,532 Below market rents 100,573 Above market rents (15,886 ) In-place resident contracts 63,851 Lease purchase options 45,022 Trademarks and licenses 5,900 Goodwill 70,260 Total net intangibles 269,720 Other long-term assets 17,603 Long-term debt (24,757 ) Capital lease obligations (55,007 ) Total long-term debt (79,764 ) Other long-term liabilities (929 ) Total $ 277,820 The depreciation and amortization related to the fair value allocations are reflected as pro forma adjustments to the unaudited pro forma condensed consolidated financial statements. 6 The preliminary purchase price allocation for the Summerville Acquisition is subject to revision as a more detailed analysis is completed, including the finalization of the valuation report prepared by a valuation firm, and as additional information on the fair values of Summerville’s assets and liabilities becomes available.Goodwill will not be amortized and will be tested for impairment on an annual basis, or whenever events or circumstances occur indicating that the goodwill may be impaired.Any change in the fair value of the assets or liabilities of Summerville will change the amount of the purchase price allocation.The final purchase price allocation may differ from the allocation presented here. 3. Public Offering On July 3, 2007, the Company closed the public offering of 11,000,000 shares of common stock, of which 10,500,000 shares were sold by the Company and 500,000 shares were sold by certain selling shareholders.The Company received net proceeds of $305.4 million after issuance costs. On July 27, 2007, the Company received notice from the underwriters of the public offering discussed in the previous paragraph that they had elected to exercise, in part, the over-allotment option specified in the Underwriting Agreement.As a result, the Company sold an additional 800,800 shares of common stock in the offering.The exercise of the over-allotment options closed on August 2, 2007, and the Company received net proceeds of $23.2 million after issuance costs, for a total net proceeds of $328.6 million from the Public Offering. The unaudited pro forma condensed consolidated balance sheet is adjusted to give pro forma effect of the Public Offering and the use of proceeds as if it had occurred as of June 30, 2007.The unaudited pro forma condensed consolidated statements of operations for the year ended December 31, 2006, and for the six months ended June 30, 2007, are adjusted to give pro forma effect of the Public Offering and use of proceeds as if it had occurred at the beginning of the respective periods.The use of proceeds as presented herein is as follows (in thousands): Total net proceeds $ 328,588 Pay off long-term debt, including prepayment fees (62,306 ) Funding of Emeritus Q3 2007 Transactions (233,597 ) Balance of net proceeds $ 32,685 The $32.7 million remaining balance of net proceeds from the Public offering will be used to retire long-term debt due in March 2008 in the amount of $21.4 million, with the balance available for general corporate purposes.The retirement of the long-term debt due in March 2008 is not reflected in these unaudited pro forma condensed consolidated financial statements. A portion of the proceeds were used to retire long-term debt in the amount of $62.1 million at a weighted average interest rate of approximately 9.39%, resulting in a pro forma reduction in interest expense of $5.4 million in 2006, and $2.7 million for the six months ended June 30, 2007. 4. Summerville Transactions The unaudited pro forma Summerville Transactions include historical results and related pro forma adjustments for the year ended December 31, 2006, and the six months ended June 30, 2007, to include communities acquired by Summerville as if the acquisitions had occurred as of the beginning of the respective periods: 7 Summerville Transactions Unaudited Pro Forma Statement of Operations For the Year Ended December 31, 2006 (In thousands) Summerville Acquisitions Investors Acquisitions Acquisitions Acquisitions Acquisitions Summerville 1st Qtr 2006 2nd Qtr 2006 2nd Qtr 2006 3rd Qtr 2006 4th Qtr 2006 1st Qtr 2007 Total 2006 (a) (b) (c) (d) (e) (f) Pro Forma REVENUES: Community revenues $ 255 $ 15,612 $ 2,128 $ 3,195 $ 13,868 $ 17,093 $ 52,151 Management fees – (899 ) – (899 ) Total revenues 255 14,713 2,128 3,195 13,868 17,093 51,252 OPERATING EXPENSES: Community operations 187 10,585 2,196 2,553 9,386 12,364 37,271 Facility lease expense 65 4,455 442 994 4,319 3,518 13,793 Total operating expenses 252 15,040 2,638 3,547 13,705 15,882 51,064 Operating income from continuing operations $ 3 $ (327 ) $ (510 ) $ (352 ) $ 163 $ 1,211 $ 188 Summerville Transactions Unaudited Pro Forma Statement of Operations For the Six Months Ended June 30, 2007 (In thousands) Summerville Total 2007 Pro Forma (g) REVENUES: Community revenues $ 1,689 Total revenues 1,689 OPERATING EXPENSES: Community operations 1,094 Facility lease expense 224 Total operating expenses 1,318 Operating income from continuing operations $ 371 The pro forma adjustments for the periods presented were derived from the pre-acquisition unaudited financial statements of these communities, adjusted for revised property-related costs based on underlying lease agreements assumed by or entered into by Summerville as part of the transactions.These pro forma adjustments do not reflect depreciation or amortization expenses, or the impact of lease accounting treatments.Those adjustments were incorporated into the Merger Transaction Adjustments described in Note 6 to these Unaudited Pro Forma Condensed Consolidated Financial Information. (a) The first quarter 2006 acquisition consists of one community with 114 units that was acquired through a leasehold interest in February 2006.These adjustments to the unaudited pro forma statement of operations reflect the unaudited pre-acquisition historical results of operations of this community for the one month period ended January 31, 2006. (b) In April 2006, Summerville acquired 100% of the membership interests in Summerville Investors, LLC.Summerville Investors, which became a wholly-owned subsidiary of Summerville, controls 17 communities with 1,991 units through leasehold interests.Summerville had managed these properties before the acquisition.For the three month period ended March 31, 2006, Summerville recorded $899,000 of management fee revenues associated with the 17 properties.These adjustments reflect the unaudited pre-acquisition historical results of operations of Summerville Investors for the three 8 month period ended March 31, 2006, and the elimination of the management fees earned by Summerville from these communities for that same period. (c) The second quarter 2006 acquisitions consist of four communities with 168 units acquired through leasehold interests.Three of the communities were acquired effective April 1, 2006, and one effective April 20, 2006.The adjustments to the unaudited pro forma statement of operations reflect the unaudited pre-acquisition historical results of operations of these four communities as if they had been acquired on January 1, 2006. (d) The third quarter acquisitions consist of two communities with 186 units that were acquired through leasehold interest in August 2006.The adjustments to the unaudited pro forma statement of operations reflect the unaudited pre-acquisition historical results of operations of these two communities for seven month period ended July 31, 2006. (e) The fourth quarter acquisitions consist of seven communities with 587 units, six acquired in October 2006 and one in December 2006.The adjustments to the unaudited pro forma statement of operations reflect the unaudited pre-acquisition historical results of operations of these seven communities as if they had been acquired on January 1, 2006. (f) In the first quarter of 2007, Summerville acquired four communities with 403 units, two in January 2007 and two in March 2007, under long-term leases.The adjustments to the unaudited pro forma statement of operations reflect the unaudited pre-acquisition historical results of operations of these four communities for the 12-month period ended December 31, 2006. (g) The pro forma adjustments for the six months ended June 30, 2007, reflect the two communities acquired by Summerville on March 1, 2007, as discussed in item (f) above.The adjustments to the unaudited pro forma statement of operations reflect the unaudited pre-acquisition historical results of operations of these two communities for the two-month period ended February 28, 2007. 5. Emeritus Transactions The unaudited pro forma Emeritus Transactions include historical results and related pro forma adjustments for the year ended December 31, 2006, and the six months ended June 30, 2007, to include acquired communities, our investment in Blackstone and the conversion of debt by Emeritus as if the transactions had occurred as of the beginning of the respective periods: Emeritus Transactions Unaudited Pro Forma Statement of Operations For the Year Ended December 31, 2006 (In thousands) Blackstone Arbor Place Joint Venture Debenture Q1 2007 Q3 2007 Emeritus Acquisition Investment Conversion Acquisitions Acquisitions Total 2006 (a) (b) (c) (d) (e) Pro Forma REVENUES: Community revenues $ 1,453 $ – $ – $ – $ – $ 1,453 Management fees (97 ) 2,637 – – – 2,540 Total revenues 1,356 2,637 – – – 3,993 OPERATING EXPENSES: Community operations 938 – 938 General and administrative – 450 – – – 450 Depreciation and amortization 429 – – 5,196 13,642 19,267 Facility lease expense – – – (15,056 ) (16,076 ) (31,132 ) Total operating expenses 1,367 450 – (9,860 ) (2,434 ) (10,477 ) Operating income (loss) from continuing operations (11 ) 2,187 – 9,860 2,434 14,470 OTHER INCOME (EXPENSE): Interest expense, debt and other (305 ) 1,008 (20,823 ) (26,051 ) (46,171 ) Interest expense, capital and financing leases – – – 2,050 12,177 14,227 Other, net – (2,360 ) – (114 ) (2,474 ) Total other income (expense) (305 ) (2,360 ) 1,008 (18,773 ) (13,988 ) (34,418 ) Income (loss) from continuing operations before taxes $ (316 ) $ (173 ) $ 1,008 $ (8,913 ) $ (11,554 ) $ (19,948 ) 9 Emeritus Transactions Unaudited Pro Forma Statement of Operations For the Six Months Ended June 30, 2007 (In thousands) Debenture Q1 2007 Q3 2007 Emeritus Conversion Acquisitions Acquisitions Total 2007 (c) (d) (e) Pro Forma OPERATING EXPENSES: Depreciation and amortization $ – $ (869 ) $ 6,838 $ 5,969 Facility lease expense – (2,936 ) (8,112 ) (11,048 ) Total operating expenses – (3,805 ) (1,274 ) (5,079 ) Operating income (loss) from continuing operations – 3,805 1,274 5,079 OTHER INCOME (EXPENSE): Interest expense, debt and other 182 (4,175 ) (13,025 ) (17,018 ) Interest expense, capital and financing leases – 459 6,194 6,653 Other, net 1,329 (87 ) 1,242 Total other income (expense) 1,511 (3,716 ) (6,918 ) (9,123 ) Income (loss) from continuing operations before taxes $ 1,511 $ 89 $ (5,644 ) $ (4,044 ) The acquisition and investment pro forma adjustments for the periods presented were derived from pre-acquisition unaudited financial statements for these communities, adjusted for revised property-related costs based on the various underlying agreements entered into by Emeritus as part of the transactions, or in the case of the debenture conversion, from the terms of the debenture conversion agreement. (a) The Arbor Place community was managed by Emeritus prior to the acquisition in July 2006.These adjustments reflect the unaudited pre-acquisition historical results of operations for the six-month period ended June 30, 2006, and the elimination of management fees earned by Emeritus from this community for the same period, as if the Company had owned Arbor Place as of January 1, 2006. (b) The Company entered into a joint venture agreement with Blackstone Real Estate Advisors in December 2006.Emeritus owns a 19% interest in the joint venture and manages 24 of the 25 communities owned and operated by the Blackstone joint venture.The Company accounts for this investment using the equity method of accounting.These adjustments reflect unaudited management fees, equity losses of the joint venture, and general and administrative expenses for the 11 months ended November 30, 2006, as if the joint venture was effective on January 1, 2006. (c) $16.12 million face amount of the Company’s convertible debentures were converted into 732,725 shares of common stock effective March 8, 2007.Interest was paid on these debentures through the maturity date of July 1, 2008, as an incentive for early conversion.The adjustment to the unaudited pro forma statement of operations for the year ended December 31, 2006, and the six months ended June 30, 2007, reflect the incentive payment and the conversion as if it happened at the beginning of the respective periods.The weighed average shares outstanding was adjusted for year ended December 31, 2006, and the six months ended June 30, 2007, to reflect the issuance of these shares as if they were outstanding from the beginning of the respective periods. (d) The first quarter 2007 acquisitions include the following: · The Fretus communities were operated by Emeritus under long-term leases prior to the acquisition on February 22, 2007. The adjustment to the unaudited pro forma statement of operations for the year ended December 31, 2006, and the six months ended June 30, 2007, reflect the unaudited results of the 24 Fretus communities as if the Company had owned them since the beginning of the respective periods. · The HRT communities were operated by Emeritus under long-term leases prior to the acquisition on March 15, 2007.The adjustment to the unaudited pro forma statement of operations for the year ended December 31, 2006, and the six months ended June 30, 2007, reflect the unaudited results of the 12 HRT communities as if the Company had owned them since the beginning of the respective periods. · The HCPI communities were operated by Emeritus under long-term leases prior to the acquisition on March 26, 2007. The adjustment to the unaudited pro forma statement of operations for the year ended December 31, 2006, and the six months ended June 30, 2007, reflect the unaudited results of the seven HCPI communities as if the Company had owned them since the beginning of the respective periods. 10 (e) The third quarter 2007 acquisitions include the following: · The HC REIT communities were operated by Emeritus under long-term leases prior to the acquisition on August 6, 2007. The adjustment to the unaudited pro forma statement of operations for the year ended December 31, 2006, and the six months ended June 30, 2007, reflect the unaudited results of the three HC REIT communities as if the Company had owned them since the beginning of the respective periods. · The HCPI communities were operated by Emeritus under long-term leases prior to the acquisition on August 15, 2007. The adjustment to the unaudited pro forma statement of operations for the year ended December 31, 2006, and the six months ended June 30, 2007, reflect the unaudited results of the 41 HCPI communities as if the Company had owned them since the beginning of the respective periods. · The Wegman communities were operated by Emeritus under long-term leases prior to the acquisition on August 31, 2007. The adjustment to the unaudited pro forma statement of operations for the year ended December 31, 2006, and the six months ended June 30, 2007, reflect the unaudited results of the seven HCPI communities as if the Company had owned them since the beginning of the respective periods. The Emeritus Q3 2007 acquisitions included 53 communities formerly operated by the Company under long-term leases.The total gross purchase price, including transaction costs, was approximately $618.9 million, of which $618.0 million was allocated to property and equipment and $911,000 to intangible assets.Several of these leased communities were formerly accounted for as capital or financing leases with a net book value of approximately $75.0 million as of the acquisition date.In addition, upon termination of the leases, approximately $32.6 was offset against the purchase price relating to gains from termination of the capital and financing leases, deferred rents from straight-line lease expense on operating leases, and lease acquisitions costs associated with the terminated leases, resulting in a net change in property and equipment of $510.4 million. The acquisitions were financed with long-term debt of $390.2 million.In addition, capital and financing lease obligations of $105.7 million related to the acquired leases were removed.Financing costs of $4.1 million were incurred and capitalized as loan fees and included in other assets on the balance sheet. Cash proceeds of $232.5 million from the Public Offering were used to partially fund the Emeritus Q3 2007 acquisitions, including the purchase price of $618.9 million, loan fees of $4.1 million, offset by funding of long-term debt of $390.2 million and a net refund of $300,000 from cash escrows held by our landlords. 6. Merger Transaction Adjustments Pro forma merger adjustments are necessary to reflect the allocation of the estimated purchase price to Summerville’s assets and liabilities based on a preliminary estimate of their fair market values, to record the effect of lease accounting treatments as of the merger date, and to reflect any other transaction adjustments directly related to the proposed transaction. The accompanying unaudited pro forma transaction adjustments reflected in the unaudited pro forma condensed consolidated financial statements are as follows: 11 Merger Transaction Adjustments Unaudited Pro Forma Consolidated Balance Sheet As of June 30, 2007 (In thousands) Summerville Transaction Lease Purchase Total Reclassified Adjustments Accounting Accounting Transaction Summerville Note 7 (a) (b) (c) Adjustments Pro Forma ASSETS Current Assets: Cash and cash equivalents $ 8,081 $ – $ – $ – $ – $ 8,081 Accounts receivable, net 1,291 – 1,291 Prepaid expenses and other current assets 8,850 – 8,850 Total current assets 18,222 – 18,222 Property and equipment, net 340,236 (340,236 ) (1 )(2) 70,474 17,058 (252,704 ) 87,532 Net asset/liability assumed – 20,444 (15,467 ) (4,977 ) – – Lease and contract intangibles, net 19,691 (19,691 ) – 63,851 44,160 63,851 Goodwill 14,770 (14,770 ) (3 ) – 70,260 55,490 70,260 Other intangibles – – 151,495 151,495 151,495 Other assets 23,859 (3,067 ) (1 ) – (4,002 ) (7,069 ) 16,790 Total Assets $ 416,778 $ (357,320 ) $ 55,007 $ 293,685 $ (8,628 ) $ 408,150 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Trade accounts payable $ 5,539 $ – $ – $ – $ – $ 5,539 Current portion of long-term debt and lease obligations 5,235 (2,369 ) (2 ) – – (2,369 ) 2,866 Accrued employee compensation and benefits 10,484 – 10,484 Other accrued expenses and liabilities 18,541 – – 3,658 3,658 22,199 Total current liabilities 39,799 (2,369 ) – 3,658 1,289 41,088 Long-term debt, net 21,891 – – – 21,891 Financing and lease obligations, net 356,032 (356,032 ) (1 )(2) 55,007 – (301,025 ) 55,007 Long-term debt and interest payable to Apollo 149,070 (149,070 ) (4 ) – – (149,070 ) – Other long-term liabilities 12,614 (12,477 ) (2 ) – 16,678 4,201 16,815 Total Liabilities 579,406 (519,948 ) 55,007 20,336 (444,605 ) 134,801 Stockholders' equity (deficit): Common stock – – – 1 1 1 Convertible preferred stock 28 (28 ) (5 ) – – (28 ) – Additional paid-in capital 83,419 (83,419 ) (5 ) – 273,348 189,929 273,348 Accumulated earnings (deficit) (246,075 ) 246,075 (5 ) – – 246,075 – Total Stockholders' Equity (Deficit) (162,628 ) 162,628 – 273,349 435,977 273,349 Total Liabilities and Stockholders' Equity (Deficit) $ 416,778 $ (357,320 ) $ 55,007 $ 293,685 $ (8,628 ) $ 408,150 12 Merger Transaction Adjustments Unaudited Pro Forma Consolidated Statement of Operations For the Year Ended December 31, 2006 (In thousands) Summerville Transaction Lease Purchase Total Reclassified Adjustments Accounting Accounting Transaction Summerville Note 7 (a) (b) (c) Adjustments Pro Forma REVENUES: Community revenue $ 220,859 $ – $ – $ – $ – $ 220,859 Management fees 899 – 899 Total revenues 221,758 – 221,758 OPERATING EXPENSES: Community operations 144,140 – – 96 96 144,236 General and administrative 22,745 – 22,745 Depreciation and amortization 9,833 (9,833 ) (1 )(2) 3,648 42,696 36,511 46,344 Facility lease expense 37,135 17,156 (1 )(2) 7,526 10,320 35,002 72,137 Total operating expenses 213,853 7,323 11,174 53,112 71,609 285,462 Operating income (loss) from continuing operations 7,905 (7,323 ) (11,174 ) (53,112 ) (71,609 ) (63,704 ) OTHER INCOME (EXPENSE): Interest income 487 – 487 Interest expense, debt and other (18,714 ) 17,729 (4 ) – (216 ) 17,513 (1,201 ) Interest expense, capital and financing lease obligations (21,400 ) 21,400 (1 )(2) (2,822 ) – 18,578 (2,822 ) Other, net 907 – 907 Total other income (expense), net (38,720 ) 39,129 (2,822 ) (216 ) 36,091 (2,629 ) Income (loss) from continuing operations before taxes (30,815 ) 31,806 (13,996 ) (53,328 ) (35,518 ) (66,333 ) Income tax (expense) benefit (661 ) – (661 ) Income (loss) from continuing operations $ (31,476 ) $ 31,806 $ (13,996 ) $ (53,328 ) $ (35,518 ) $ (66,994 ) Merger Transaction Adjustments Unaudited Pro Forma Consolidated Statement of Operations For the Six Months Ended June 30, 2007 (In thousands) Summerville Transaction Lease Purchase Total Reclassified Adjustments Accounting Accounting Transaction Summerville Note 7 (a) (b) (c) Adjustments Pro Forma REVENUES: Community revenues $ 139,808 $ – $ – $ – $ – $ 139,808 Management fees – Total revenues 139,808 – 139,808 OPERATING EXPENSES: Community operations 90,889 – – 48 48 90,937 General and administrative 9,163 – 9,163 Depreciation and amortization 6,543 (6,543 ) (1 )(2) 1,824 21,348 16,629 23,172 Facility lease expense 21,368 12,778 (1 )(2) 3,083 5,160 21,021 42,389 Total operating expenses 127,963 6,235 4,907 26,556 37,698 165,661 Operating income (loss) from continuing operations 11,845 (6,235 ) (4,907 ) (26,556 ) (37,698 ) (25,853 ) OTHER INCOME (EXPENSE): Interest income 376 – 376 Interest expense, debt and other (10,912 ) 9,727 (4 ) – (108 ) 9,619 (1,293 ) Interest expense, capital and financing lease obligations (13,965 ) 13,965 (1 )(2) (1,414 ) – 12,551 (1,414 ) Other, net 723 – 723 Total other income (expense), net (23,778 ) 23,692 (1,414 ) (108 ) 22,170 (1,608 ) Income (loss) from continuing operations before taxes (11,933 ) 17,457 (6,321 ) (26,664 ) (15,528 ) (27,461 ) Income tax (expense) benefit – Income (loss) from continuing operations $ (11,933 ) $ 17,457 $ (6,321 ) $ (26,664 ) $ (15,528 ) $ (27,461 ) 13 (a)These pro forma adjustments eliminate those assets and liabilities that will not be carried forward into the combined organization, or that will be restated at fair market value as of the date of merger, and the related impact to the statements of operations for the periods presented, as follows: (1)The assets and liabilities related to sale-leaseback transactions entered into by Summerville prior to the merger, which were accounted for as refinancing transactions by Summerville, and property and equipment are eliminated. (2)The assets and liabilities related to leases accounted for as capital leases by Summerville, as well as deferred rent on operating leases recorded as the result of straight-line rent accounting, are eliminated. (3) Goodwill recorded by Summerville from business acquisitions completed prior to the merger is eliminated. (4) Long-term debt and interest payable to certain funds affiliated with Apollo Real Estate Advisors, which owned a significant majority of Summerville’s capital stock, were satisfied through the issuance of Emeritus common stock in the merger transaction and is eliminated. (5) The equity accounts of Summerville as of the merger date are eliminated. (b) These pro forma adjustments estimate the fair market value of capital lease assets acquired and liabilities assumed as of the merger date, and the related adjustments for facility lease expense, depreciation and amortization expense, and interest expense for the periods presented. (c) These pro forma adjustments reflect the issuance of 8,392,656 shares of Emeritus common stock ($273,349), cash payments of ($2,902) and related transaction costs ($1,569) incurred in the merger transaction, the preliminary allocation of the purchase price to the identifiable tangible and intangible net assets (exclusive of capital leases allocated in (b) above), and the related unaudited impact on the statements of operations for the periods presented.See Note 2 for detail of the preliminary purchase price allocation. Depreciation and amortization on the purchase price allocation to record the Summerville assets at fair market value is calculated using the straight-line method over estimated useful lives and is summarized as follows (in thousands): Year Ended Six Months Summerville Estimated December 31, June 30, Fair Value Life 2006 2007 Leasehold improvements $ 11,354 9.7 years (y) $ 1,176 $ 588 Capital lease assets 70,474 19.3 years (y) 3,648 1,824 Furniture, fixtures & equipment 3,814 4.8 years (y) 792 396 Goodwill 70,260 N/A - - Lease intangibles (z) 63,851 19 months (z) 40,332 20,166 Purchase options (v) 45,022 N/A - - Above/below market rents, net (w) 84,687 8.2 years (y) 10,320 5,160 Trademarks and licenses (x) 5,900 11.9 years (y) 396 198 $ 355,362 $ 56,664 (u) $ 28,332 (u) (u)Comprised of $46.4 million of depreciation and amortization and $10.3 million in facility lease expense adjustments for the year ended December 31, 2006, and $23.2 million of depreciation and amortization and $5.1 million in facility lease expense adjustments for the six months ended June 30, 2007. (v)Represents the estimated fair market value of purchase options contained in the Summerville leases (w) Represents the net estimated fair market value of favorable lease rates of $100.6 million, offset by estimated unfavorable lease rates of $15.9 million contained in the Summerville leases, amortized over the remaining term of the respective leases. (x)Reflects estimated fair market value of Summerville trademarks of $4.7 million and operating licenses of $1.2 million.The operating licenses are amortized over the 12 years as a component of operating expenses. (y)Represents the weighted average remaining useful life or lease term for each asset category. (z)The lease intangibles represent the estimated fair value of in-place tenant leases with an estimated life of 19 months based on Summerville’s average resident length of stay. 14 7.Reclassifications The Summerville consolidated financial statements (“As Reported Summerville”) were reclassified to conform to Emeritus financial statement presentations.Those reclassifications are presented in the table below (in thousands): Summerville Senior Living, Inc. and Subsidiaries Consolidated Statement of Operations For the Year Ended December 31, 2006 (In thousands) Summerville Summerville As Reported Reclassifications Reclassified REVENUES: Community revenue $ - $ 220,859 $ 220,859 Management fees 899 - 899 Rental and other resident service revenue 221,684 (221,684 ) - Other 540 (540 ) - Total revenues 223,123 (1,365 ) 221,758 OPERATING EXPENSES: Community operations - 144,140 144,140 General and administrative 54,276 (31,531 ) 22,745 Depreciation and amortization - 9,833 9,833 Facility lease expense 37,135 - 37,135 Salary and benefits 105,368 (105,368 ) - Consultants and professional fees 7,691 (7,691 ) - Loss on disposal of property and equipment 8 (8 ) - Total operating expenses 204,478 9,375 213,853 Operating income from continuing operations 18,645 (10,740 ) 7,905 OTHER INCOME (EXPENSE): Interest income 487 - 487 Interest expense, debt and other (18,470 ) (244 ) (18,714 ) Interest expense, capital and financing lease obligations (21,400 ) - (21,400 ) Other, net - 907 907 Depreciation and amortization (10,077 ) 10,077 - Total other expense, net (49,460 ) 10,740 (38,720 ) Loss from continuing operations before taxes (30,815 ) - (30,815 ) Income tax (expense) benefit (661 ) - (661 ) Loss from continuing operations $ (31,476 ) $ - $ (31,476 ) 15 Summerville Senior Living, Inc. and Subsidiaries Unaudited Consolidated Statement of Operations For the Six Months Ended June 30, 2007 (In thousands) Summerville Summerville As Reported Reclassifications Reclassified REVENUES: Community revenue $ - $ 139,808 $ 139,808 Management fees - - - Rental and other resident service revenue 140,467 (140,467 ) - Other 64 (64 ) - Total revenues 140,531 (723 ) 139,808 OPERATING EXPENSES: Community operations - 90,889 90,889 General and administrative 32,119 (22,956 ) 9,163 Depreciation and amortization - 6,543 6,543 Facility lease expense 21,368 - 21,368 Salary and benefits 64,966 (64,966 ) - Consultants and professional fees 2,967 (2,967 ) - Loss on disposal of property and equipment - - - Total operating expenses 121,420 6,543 127,963 Operating income from continuing operations 19,111 (7,266 ) 11,845 OTHER INCOME (EXPENSE): Interest income 376 - 376 Interest expense, debt and other (10,774 ) (138 ) (10,912 ) Interest expense, capital and financing lease obligations (13,965 ) - (13,965 ) Other, net - 723 723 Depreciation and amortization (6,681 ) 6,681 - Total other expense, net (31,044 ) 7,266 (23,778 ) Loss from continuing operations before taxes (11,933 ) - (11,933 ) Income tax (expense) benefit (11 ) - (11 ) Loss from continuing operations $ (11,944 ) $ - $ (11,944 ) (1) Reclassification of miscellaneous non-operating revenues to other income (expense). (2) Reclassification of general and administrative expenses at local communities to community operations expenses.The balance in general and administrative expenses represents corporate and regional overhead expenses. (3) Reclassification of depreciation and amortization from non-operating to operating expenses, with loan fee amortization included as a component of interest expense. (4) Reclassification of salary and benefits, and consultants and professional fees to community operations expenses or general and administrative expenses, as appropriate. 16 Summerville Senior Living, Inc. and Subsidiaries Unaudited Consolidated Balance Sheet As of June 30, 2007 (In thousands) Summerville Summerville As Reported Reclassifications Reclassified ASSETS Current Assets: Cash and cash equivalents $ 8,081 $ - $ 8,081 Trade accounts receivable, net 1,291 - 1,291 Prepaid expenses and other current assets 8,850 - 8,850 Total current assets 18,222 - 18,222 Restricted cash 8,689 (8,689 ) - Notes receivable 1,251 (1,251 ) - Property and equipment, net 340,236 340,236 Deferred financing costs, net 2,964 (2,964 ) - Leasehold acquisition costs, net 19,691 19,691 Goodwill 14,770 14,770 Deposits and other assets 10,955 12,904 23,859 Total Assets $ 416,778 $ - $ 416,778 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Trade accounts payable and other accrued expenses $ 34,564 (29,025 ) $ 5,539 Current portion of long-term debt 5,235 5,235 Accrued employee compensation - 10,484 10,484 Other accrued expenses and liabilities - 18,541 18,541 Total current liabilities 39,799 - 39,799 Long-term debt, net 101,431 (79,540 ) 21,891 Financing obligations, net 308,878 47,154 356,032 Long-term debt payable to Apollo 69,530 79,540 149,070 Capital lease obligations, net 47,154 (47,154 ) - Deferred rent 12,477 (12,477 ) - Other long-term liabilities 137 12,477 12,614 Total Liabilities 579,406 - 579,406 Stockholders' deficit: Common stock - - - Convertible preferred stock 28 - 28 Additional paid-in capital 83,419 - 83,419 Accumulated deficit (246,075 ) - (246,075 ) Total Stockholders' Deficit (162,628 ) - (162,628 ) Total Liabilities and Stockholders' Deficit $ 416,778 $ - $ 416,778 17
